      Case 18-16401          Doc 40      Filed 08/14/19 Entered 08/14/19 16:21:04               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Maurice I Williams                                 )            Chapter 13
       Brittney D Crittle-Williams                        )            Case No. 18 B 16401
       Debtor(s)                                          )            Judge LaShonda A. Hunt

                                   Notice of Motion/Certificate of Service
    Maurice I Williams                                                 Debtor Attorney: Cutler & Associates Ltd
    Brittney D Crittle-Williams                                        via Clerk's ECF noticing procedures
    3004 Western Ave
    Park Forest, IL 60466


                                                                       >   Dirksen Federal Building
On September 16, 2019 at 9:00AM, I will appear at the location         >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 719
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday, August
15, 2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtors filed for Chapter 13 relief on June 8, 2018.
2. The Debtors' plan was Confirmed on September 17, 2018.
3. The Debtors' confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2018.
4. The Debtors have failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtors' confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
